Title: From George Washington to Henry Hill, 3 August 1786
From: Washington, George
To: Hill, Henry



Dr Sir,
Mount Vernon 3d Augt 1786.

Inclosed is a letter for Messrs Lamar, Hill, Bissett & Co., and a draft for £43.12.4 on Wakelin Welch Esqr. of London, in payment for the Pipe of Madeira wine sent me by that House. If you accept the Bill please to return me the order with your signature. If you prefer the cash, let me know it, & I will get some gentleman in Alexandria who may have commercial connexions in Philada, to pay it. My compliments if you please to Mrs Hill—with great esteem & regard, I am, Dear Sir, &c.

G: Washington

